Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 9 - 12, filed 28 January 2021, with respect to independent Claims 1, 11 and 18 have been fully considered and are persuasive.  See Examiner’s Reasons for Allowance below.

Response to Arguments - Claim Interpretation
In response to Applicant’s arguments which submit that the amended claims do not invoke means plus function interpretation under § 112(f), Examiner agrees.  

Response to Arguments - Claim Rejections - 35 USC § 101
Applicant has amended Claim 18 to limit the computer-readable nonvolatile recording medium to be non-transitory.  Therefore, the rejection of Claim 18 under 35 USC § 101 is withdrawn.

Allowable Subject Matter
Claims 1, 3, 5 – 11, 13 and 15 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 11 and 18 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
“a processor configured to~
control the display to display a user interface (UI) on the display, 
control the display to display a map showing an installation space of the display apparatus, and a plurality of menu items including a plurality of candidate obstacles, 
control the display to move and place at least one of the plurality of menu items on the map based on a user's input, a first item among the at least one of the plurality of menu items depicting the display apparatus, and a second item among the at least one of the plurality of menu items depicting an obstacle from the plurality of candidate obstacles, 
identify a material of an obstacle present in a vicinity of the display apparatus by obtaining information about the material of the obstacle based on the user's input on the map on the displayed UI, and 
control the communication circuit to transmit a transmission signal for the wireless communication based on the identified material of the obstacle”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
The examiner has previously presented (see Office Action mailed 6 November 2020) that Verthein generally teaches dynamic wireless configuration based on environmental information, (Abstract) by determining objects which may impede wireless transmissions and identifying wireless configurations which reduce interference via a user interface, (Figs. 4 and 8, [0044] – [0045],  [0047] – [0048] and [0071]).  However, Verthein does not clearly demonstrate identifying the material of the obstacle based on a user’s input.
To supplement the teachings of Verthein, the examiner has previously presented McAllister as teaching that as part of the registration process for optimizing the wireless interface installation configuration, the user answers questions which could include the construction material used, (Figs. 3 and 4a, [0125], [0071] and [0095]).  However, the combination of Verthein and McAllister does not clearly demonstrate displaying a map showing an installation space and a plurality of menu items including candidate obstacles which can be moved and placed on the map.
To supplement the teachings of Verthein and McAllister, the examiner has previously presented Bhagwat as teaching a map which can be annotated with doors, walls, obstacles, etc. such that the user can drag and drop the various objects on the map, (Fig. 3B, [0054] and [0072]).  However, the combination of Verthein, McAllister and Bhagwat does not clearly demonstrate the newly added limitation that menu items include a first item among the at least one of the plurality of menu items depicting the display apparatus, and a second item among the at least one of the plurality of menu items depicting an obstacle from the plurality of candidate obstacles.
The examiner submits Nguyen et al., US Pub. 2012/0117502 A1 as teaching a visual representation of a room which is adjusted via a drop and drag menu via a GUI (Abstract).  Nguyen teaches a GUI used to place objects in a room by dragging objects from a menu 216 ([0061] – [0062]) which includes a TV, (Fig. 4).  Nguyen also teaches that a user can modify the parameters of objects such as material or size, ([0062]).  Nguyen further discloses that users define the layout of a room by dragging and dropping features such as a fireplace, door or walls ([0055]) and includes specific materials in a room such as wooden doors, drywall materials, glass windows, brick, plaster, furniture, etc. ([0053]) using CAD tools which are well understood for one skilled in the art ([0054]).  However, the menu of objects 216 of Nguyen does not include a plurality of candidate obstacles.  Also, Nguyen identifies the different materials which reflect or absorb sounds differently in order to setup an audio system correctly not for wireless communication as recited in Claim 1.  Therefore, Claim 1 is considered allowable.
Claims 11 and 18 are considered allowable for the same reasons stated above. The dependent claims 3, 5 – 10, 13, 15 - 17 and 19 - 20 are allowed because they further limit independent claims 1 and 11.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nguyen et al., US Pub. 2012/0117502 A1 teaches a visual representation of a room which is adjusted using a drop and drag menu via a GUI (Abstract) which is used to place objects in a room by dragging objects from a menu 216 ([0061] – [0062]) which includes a TV, (Fig. 4).
Hadley, US Pub. 2020/0068413 A1 discloses Wi-Fi design can include obtaining the most accurate floorplans, factoring building materials and installation, where the floorplan indicates obstacles, Fig. 3A, [0003] and [0031]).
Marti teaches automatically generating a networking installation map for the home which can give the best suited technology for home networking equipment, (Fig. 1 and [0024]).
M. T. Kouakou, K. Yasumoto, S. Yamamoto and M. Ito, "Cost-efficient sensor deployment in indoor space with obstacles," 2012 IEEE International Symposium on a World of Wireless, Mobile and Multimedia Networks (WoWMoM), San Francisco, CA, USA, 2012, pp. 1-9, doi: 10.1109/WoWMoM.2012.6263688.
A. Luntovskyy, V. Vasyutynskyy and K. Kabitzsch, "Propagation modeling and placement algorithms for wireless sensor networks," 2010 IEEE International Symposium on Industrial Electronics, Bari, Italy, 2010, pp. 3493-3497, doi: 10.1109/ISIE.2010.5637393.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421